     Case 3:18-cv-00387-HDM-WGC Document 52 Filed 08/11/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                           Case No. 3:18-cv-00387-HDM-WGC
12                      Petitioner,                    ORDER
13           v.
14    RENEE. BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 51), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (second request) (ECF No. 51) is GRANTED. Respondents will have up to and including

21   August 23, 2021, to file a reply in support of the motion to dismiss (ECF No. 35).

22          DATED: August 11, 2021
23                                                               ______________________________
                                                                 HOWARD D. MCKIBBEN
24                                                               United States District Judge
25

26

27

28
                                                      1
